                         Mark D. Rayburn, Esq.
                         Crowson Law Group
                         637 A Street
                         Anchorage, AK 99501
                         (907) 677-9393 Telephone
                         (907-677-9310 Facsimile
                         E-mail: mark@crowsonlaw.com

                         Attorneys for Plaintiff

                                         IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF ALASKA AT ANCHORAGE

                                                                  )
                            COLTON BEEMER, individually           )
                            and on behalf of his minor            )
                            daughter, DANIELLA BEEMER,            )
                                                                  )
                                         Plaintiff,               )
                                                                  )
                            vs.                                   )
                                                                  )
                            UNITED STATES OF AMERICA              )
                                                                  )
                                         Defendant.               )    Case No. 3:20-cv-____
                                                                  )

                                                       COMPLAINT

                            COMES NOW Plaintiff, COLTON BEEMER, individually and on behalf of

                         his minor daughter, DANIELLA BEEMER, by and through his counsel,

                         CROWSON LAW GROUP, and files suit against the UNITED STATES OF
   CROWSON               AMERICA as Defendant for tortfeasors United States Postal Service and “Jane
  LAW GROUP
    637 A STREET
ANCHORAGE, AK 99501
    907-677-9393
       _____             Beemer v. USA
850 S. ROBERTS STREET,
                         Case No. 3:20-cv-
       SUITE 500         Complaint
 WASILLA, AK 99654       Page 1 of 6



                         Case 3:20-cv-00148-JMK Document 1 Filed 06/23/20 Page 1 of 6
                         Doe,” its unidentified female employee (Defendants hereinafter “USA”) and

                         alleges as follows:

                         1.     Plaintiff, COLTON BEEMER, individually and on behalf of his minor

                                daughter, DANIELLA BEEMER, for all times mentioned herein, was and

                                is a resident of the Matanuska-Susitna Borough, Town of Wasilla, State

                                of Alaska.

                         2.     Plaintiff is informed and believes and therefore alleges that tortfeasor

                                “Jane Doe” was and is a resident of the Matanuska-Susitna Borough,

                                Town of Palmer, State of Alaska.

                         3.     Plaintiff is informed and believes and therefore alleges that tortfeasor

                                United States Postal Service located at 500 S. Cobb Street, Palmer, Alaska

                                is a government entity, organized and authorized to do business under the

                                laws of the United States of America.

                         4.     Plaintiff is informed and believes and therefore alleges that tortfeasor

                                “Jane Doe” was the agent and employee of tortfeasor United States Postal

                                Service located at 500 S. Cobb Street, Palmer, Alaska, and in doing the

                                things herein alleged, was acting within the purpose and scope of this

                                agency and employment.

   CROWSON               5.     Service on USA will be made through the United States Attorneys Office
  LAW GROUP
    637 A STREET                located at 222 W. 7th Avenue #9, Anchorage, Alaska 99513.
ANCHORAGE, AK 99501
    907-677-9393
       _____             Beemer v. USA
850 S. ROBERTS STREET,
                         Case No. 3:20-cv-
       SUITE 500         Complaint
 WASILLA, AK 99654       Page 2 of 6



                         Case 3:20-cv-00148-JMK Document 1 Filed 06/23/20 Page 2 of 6
                         6.    That on or about March 21, 2019 at approximately 10:45 a.m. Plaintiff

                               and his wife arrived at the United States Postal Service with their then 2

                               years old minor daughter, Daniella, for a passport photo shoot.

                         7.    That “Jane Doe” negligently presented an unsecured swiveling office

                               chair for Plaintiff’s daughter, Daniella, to sit in for the photo shoot.

                         8.    That the office chair did not have any safety straps or other types of child

                               safety restraints to ensure the safety of the minor child.

                         9.    That Plaintiff was instructed to place Daniella on the chair and hold her

                               “at arms length” for the photo.

                         10.   That after returning back to the lobby of the United States Postal Service,

                               “Jane Doe” determined the photo was not centered and requested that

                               Plaintiff’s spouse return to the back with Daniella for another photo shoot.

                         11.   That “Jane Doe” told Plaintiff’s wife to place Daniella on the same

                               unsecured swiveling office chair that had no child safety restraints and

                               then step away from Daniella so she could obtain a better photograph.

                         12.   That Daniella violently fell off of the swiveling office chair onto the hard

                               floor of the United States Postal Service.

                         13.   That the impact was so forceful, both of Daniella’s forearms were

   CROWSON                     immediately broken.
  LAW GROUP
    637 A STREET
ANCHORAGE, AK 99501
    907-677-9393
       _____             Beemer v. USA
850 S. ROBERTS STREET,
                         Case No. 3:20-cv-
       SUITE 500         Complaint
 WASILLA, AK 99654       Page 3 of 6



                         Case 3:20-cv-00148-JMK Document 1 Filed 06/23/20 Page 3 of 6
                         14.   As a direct and proximate result of negligence of USA, Plaintiff Daniella

                               suffered severe and permanent physical injury.

                         15.   As a direct and proximate result of USA’s actions in failing to ensure the

                               safety of minor children, Plaintiff Daniella suffered mental injury and

                               severe emotional distress.

                         16.   As a direct and proximate result of USA’s negligent actions, Plaintiff

                               incurred medical bills and expenses; and was caused to endure pain and

                               suffering for which Plaintiff, will be required to expend and become liable

                               for, expenses relating to future medical care and services.

                         17.   USA had a duty to ensure that its premises were managed and maintained

                               in a way to ensure the safety of its patrons, including minor children.

                         18.   USA had a duty to hire a employees who would manage and maintain the

                               property in such a manner as to ensure the safety of its patrons, including,

                               but not limited to, ensuring the safety of small children presenting for

                               passport photo shoots.

                         19.   That on the occasion in question USA was negligent in the following

                               particulars, among others, to-wit:

                               a.     Failure to hire competent employees;

   CROWSON                     b.     Failure to properly train its employees;
  LAW GROUP
    637 A STREET
ANCHORAGE, AK 99501            c.     Failure to maintain the safety of its patrons;
    907-677-9393
       _____             Beemer v. USA
850 S. ROBERTS STREET,
                         Case No. 3:20-cv-
       SUITE 500         Complaint
 WASILLA, AK 99654       Page 4 of 6



                         Case 3:20-cv-00148-JMK Document 1 Filed 06/23/20 Page 4 of 6
                               d.     Failure to have chairs or high chairs with proper child safety

                                      restraints;

                               e.     Negligently ordering the minor child to be placed unattended in an

                                      elevated seated position;

                               f.     Negligent operation of its property;

                               g.     Reckless management of its employees; and

                               h.     Was otherwise careless and negligent in the operation of its

                                      premises.

                         20.   That the incident described herein was solely due to the above described

                               actions of USA without any comparative negligence or recklessness by

                               Plaintiff.

                         21.   As a direct and proximate result of the incident described above, Plaintiff

                               Daniella, was caused to sustain severe and permanent injury; caused to

                               incur medical bills and expenses; and was caused to endure pain and

                               suffering. Furthermore, Plaintiff Daniella, was precluded from enjoying

                               her usual avocations.

                                                    PRAYER FOR RELIEF

                         WHEREFORE, Plaintiff COLTON BEEMER individually and on behalf of his

   CROWSON               minor daughter, DANIELLA BEEMER, prays judgment against the UNITED
  LAW GROUP
    637 A STREET
ANCHORAGE, AK 99501      STATES OF AMERICA, as follows:
    907-677-9393
       _____             Beemer v. USA
850 S. ROBERTS STREET,
                         Case No. 3:20-cv-
       SUITE 500         Complaint
 WASILLA, AK 99654       Page 5 of 6



                         Case 3:20-cv-00148-JMK Document 1 Filed 06/23/20 Page 5 of 6
                         1.    For general damages including, but not limited to, pain and suffering and

                               mental anguish both in the past and in the future.

                         2.    For all past and future medical and incidental expenses according to proof.

                         3.    For all lost wages past and future according to proof.

                         4.    For costs of suit herein incurred.

                         5.    That this case be tried by jury.

                         6.    For any and all other damages and relief to which Plaintiff, is entitled

                               under the laws of the State of Alaska.

                         Respectfully submitted on this the 23rd day of June 2020.

                                                                    CROWSON LAW GROUP
                                                                    Attorney for Plaintiff

                                                                    By:   /s/ Mark Rayburn
                                                                          Mark D. Rayburn
                                                                          ABA #1609067
                                                                          mark@crowsonlaw.com




   CROWSON
  LAW GROUP
    637 A STREET
ANCHORAGE, AK 99501
    907-677-9393
       _____             Beemer v. USA
850 S. ROBERTS STREET,
                         Case No. 3:20-cv-
       SUITE 500         Complaint
 WASILLA, AK 99654       Page 6 of 6



                         Case 3:20-cv-00148-JMK Document 1 Filed 06/23/20 Page 6 of 6
